

116 HR 161 IH: Cabinet Service Integrity Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 161IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Fitzpatrick introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo prohibit immediate family members of heads of certain agencies and departments from soliciting
			 or otherwise raising funds from certain foreign entities.
	
 1.Short titleThis Act may be cited as the Cabinet Service Integrity Act. 2.DefinitionsIn this Act:
 (1)Close associateThe term close associate means, with respect to a senior foreign political figure, an individual who is widely and publicly known to maintain a close relationship with the senior foreign political figure, unless it is established that such individual is a citizen of and domiciled within the United States.
 (2)Covered foreign entityThe term covered foreign entity means— (A)a government of a foreign country;
 (B)a foreign political party; or (C)any entity that is owned or controlled by a government of a foreign country or a foreign political party.
 (3)Foreign political party; government of a foreign countryThe terms foreign political party and government of a foreign country have the meanings given those terms in section 1 of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611).
 (4)Immediate family member of a head of a relevant agency or departmentThe term immediate family member of a head of a relevant agency or department means, with respect to a head of a relevant agency or department, a sibling, spouse, or child of the head of a relevant agency or department.
 (5)Immediate family member of a senior foreign political figureThe term immediate family member of a senior foreign political figure means, with respect to a senior foreign political figure, a sibling, spouse, or child of the senior foreign political figure, unless it is established that such sibling, spouse, or child is a citizen of and domiciled within the United States.
 (6)Relevant agency or departmentThe term relevant agency or department means— (A)the Environmental Protection Agency; or
 (B)an Executive department, as defined in section 101 of title 5, United States Code. (7)Senior foreign political figureThe term senior foreign political figure means—
 (A)a senior official in any branch of the government of a foreign country; or (B)a senior official of a foreign political party.
 3.ProhibitionDuring the period in which an individual is acting as the head of a relevant agency or department, an immediate family member of that head of a relevant agency or department may not solicit or otherwise raise funds for any purpose from any—
 (1)covered foreign entity; (2)senior foreign political figure;
 (3)immediate family member of a senior foreign political figure; (4)close associate of a senior foreign political figure; or
 (5)entity that is owned or controlled by an individual described in paragraph (2), (3), or (4). 4.PenaltiesWhoever knowingly fails to comply with this Act shall be fined not more than $1,000,000, imprisoned not more than 5 years, or both.
 5.Effective dateThis Act shall take effect on the date that is 30 days after the date of enactment of this Act. 